Citation Nr: 0416937	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-24 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for the postoperative residuals of a duodenal ulcer.  

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1955 to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

In September 2003, the veteran gave sworn testimony to the 
undersigned Veterans Law Judge during a hearing at the RO.  
At the hearing, the veteran stated that he would be making a 
claim for convalescence under 38 C.F.R. § 4.30.  This matter 
is referred to the RO.  It has yet to be adjudicated or 
otherwise developed for appellate consideration.  Absent 
adjudication, a notice of disagreement, a statement of the 
case and a substantive appeal, the Board does not have 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Of significance in the case, the law gives 
VA a heightened duty to obtain records, examinations, and 
medical opinions.  38 U.S.C.A. § 5103A

The file appears to contain records, through August 2000, 
from the veteran's private care provider.  There are a few 
subsequent records but these do not appear to be complete.  
The veteran has submitted releases for his private medical 
records.  The RO should obtain a complete copy of the 
veteran's private medical records from August 2000.  

At his hearing, the veteran reported that he had had foot 
surgery and was still having pain.  He indicated that VA 
physicians would be doing more testing.  A complete copy of 
his VA medical records, including surgery summaries, post 
surgery clinical records, and the results of recent tests, 
should be associated with the file.  The recent surgery also 
makes a current examination desirable.  

At his hearing, the veteran asserted that he had a dumping 
syndrome and volunteered for a period of VA hospitalization 
for observation and evaluation to determine the extent of the 
disability.  We agree that this is desirable.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The RO should request a complete copy 
of the veteran's records, since August 
2000, from the two Kaiser Permanente 
locations listed in the releases executed 
by the veteran.  

3.  The RO should request a complete copy 
of the veteran's VA medical records from 
1999, including surgery summaries, post 
surgery clinical records, and the results 
of recent tests.  

4.  The veteran should be scheduled for a 
VA examination of his feet.  The claims 
folder should be made available to the 
examiner.  All indicated tests and studies 
should be completed.  If a neurologic 
examination is necessary to determine the 
extent of any neurologic deficits 
associated with the service-connected foot 
disorder, such examination should be 
scheduled.  The examiners should describe 
all manifestations of the service-
connected bilateral plantar fasciitis in 
detail.  Any deficits which are the result 
of or proximately due to the service-
connected bilateral plantar fasciitis 
should be clearly identified and 
described.  

5.  The veteran should be scheduled for a 
period of VA hospitalization for 
observation and evaluation.  The claims 
folder should be made available to the 
examiners.  All indicated tests and 
studies should be completed.  The 
examiners should express an opinion as to 
whether the veteran's post-surgical 
duodenal ulcer residuals are, at least as 
likely as not, manifested by:  
?	nausea, 
?	sweating,
?	circulatory disturbance after meals 
(report frequency), 
?	diarrhea, 
?	hypoglycemic symptoms, 
?	weight loss, 
?	malnutrition, 
?	anemia.  

6.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

